OPINION — AG —  KEY WORDS: ACT RELATING TO CRIMINAL PROCEDURE; PROVIDING FOR INDETERMINATE SENTENCE BY FIXING ELIGIBILITY FOR PAROLE AT TIME OF SENTENCE AND PROVIDING JURIES MAY ASSES TERM OF CONFINEMENT WITHIN LIMIT OF LAW; FIXING TIME FOR PAROLE BOARD HEARING; AUTHORIZING THE PARDON AND PAROLE BOARD TO MAKE RULES AND REGULATIONS; REPEALING ALL ACTS IN CONFLICT HEREWITH; AND DECLARING AN EMERGENCY. SENATE BILL NO. 153 CITE: 57 Ohio St. 1963 Supp. 353-356 [57-353] [57-354], 57 Ohio St. 1961 332.7 [57-332.7] (W. J. MONROE)